DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 11-20, in the reply filed on 05 December 2022 is acknowledged.  The traversal is on the ground(s) that the method recited in claim 1 cannot be practiced by another materially different apparatus or by hand.  This is not found persuasive because Examiner does not rely on this alternative reasoning for restriction.  Notwithstanding this, Applicant admits that the method does not require the control unit having a processor and a memory, which would be a proper reasoning for restriction in this manner.  Applicant further argues that “[t]he fact that the apparatus could do other things is not relevant to the restriction issue.”  While Examiner agrees with Applicant that the apparatus as claimed could do other things, Examiner strongly disagrees that this is not relevant to the restriction issue.  In fact, this is precisely the basis of the restriction set forth by Examiner.  Claim 1 is directed to a specific method for detecting entrapment of a wash article, and claim 11 is directed to an apparatus that can be used to practice another and materially different process.  For instance, the apparatus of claim 11 could be used in a method of washing, a method of rinsing, a method of dehydrating, and many more different methods, which are materially different methods than the method for detecting entrapment of claim 1.
Regarding Applicant’s argument that claim 1 is a linking claim, this is not persuasive because, as clearly evidenced above and in the restriction requirement, independent claims 1 and 11 are mutually exclusive and properly restricted for reasons of record.
Regarding the request for rejoinder, while the non-elected method claims 1-10 are eligible for rejoinder, they do not currently meet the requirements for rejoinder.  As indicated in the Restriction Requirement at ¶ 8, “[a]ll claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined” (emphasis added).  Should Applicant wish rejoinder of non-elected method claims 1-10, Applicant should amend the claims to include all the limitations of the apparatus claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the above reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the control unit is indefinite because it is unclear what structure is being recited.  The claim recites controller instructions that “cause the control unit to” perform various functions.  However, it is unclear whether this “cause” language is intended use or a positively structural limitation of the claimed apparatus.  Simply stated, it is unclear whether the control unit is physically programmed with instructions to perform the recited functions or that the control unit merely has operating instructions that may cause a particularly use.  Applicant should recite the control unit “programmed to” or “configured to” perform the recited functions to more clearly recite the control unit having programmed instructions rather than reciting a cause and effect feature which may be interpreted as an intended use.  Applicant is reminded that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and that “apparatus claims cover what a device is, not what a device does.” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)).
Further regarding claim 11, it is unclear what is meant by “entrapment determination process.”  What is being determined to be entrapped?  How is the entrapped element being entrapped?  How does the recited timer determine whether or not there is entrapment?  Clarification and correction are required.

Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711